Citation Nr: 1003864	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to Department of Veterans Affairs benefits on the 
basis of permanent incapacity for self-support of the 
Veteran's son, S.N., prior to attaining 18 years of age.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

The appellant is the Veteran's spouse who is claiming 
benefits on behalf of their son, S.N.  It appears that the 
appellant is the custodian/payee for the Veteran who is not 
competent for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Milwaukee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2009, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's May 2009 decision, the Board determined that a 
remand was necessary for a comprehensive professional 
assessment of S.N.'s mental and/or physical limitations on or 
before attaining the age of 18 since the evidence of record 
is equivocal regarding whether S.N., the son of the appellant 
and the Veteran, was incapable of self-support by reason of 
physical or mental defect on the eve of his 18th birthday in 
August 2005.

The record reflects that S.N. has experienced severe medical 
problems beginning in infancy when he was treated for 
leukemia.  In subsequent years, he underwent multiple 
surgeries due to a multiple exostosis which will apparently 
necessitate further surgeries throughout life.  There have 
been apparent endocrine problems, extreme short stature, 
borderline intellectual capacity, emotional problems, and a 
fragmented educational history due to extensive and frequent 
medical treatment.  S.N. also appears to have suffered from 
significant pain in the extremities.

While S.N. has been able to function independently and 
unsupervised within the confines of the appellant's home and 
very close surroundings, it unclear to the Board whether 
S.N.'s various disabilities were shown to hinder self-support 
on or before his 18th birthday in the wider world beyond the 
sheltered environment of his mother's home.  

Thus, the Board previously requested that a VA physician 
review the record in its entirety and interview S.N. to 
determine whether self-support was precluded as of his 18th 
birthday by reason of mental or physical defect.  S.N. was 
scheduled for this examination, but failed to report.  
However, correspondence was recently received from the 
appellant in November 2009 in which she indicated that S.N. 
is now able to attend the examination and requested that this 
examination be rescheduled.  As a medical opinion would be 
probative in ascertaining S.N.'s health at the time of 18th 
birthday, a remand is required to afford him such 
examination.  However, the appellant is advised that a 
failure to report for the rescheduled examination without 
good cause may have adverse consequences on this claim.  38 
C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA examination for S.N. to 
be evaluated.  The examiner is to review 
all of the pertinent documents in the 
claims file and to interview/examine S.N.  
The examiner should provide an opinion of 
whether S.N. was shown to be permanently 
incapable of self-support by reason of 
mental or physical defect at the time of 
his 18th birthday.  

All findings and conclusions should be 
explained in detail, and the examination 
report should indicate whether the file 
was indeed reviewed.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Undertake any other development 
deemed necessary and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
her representative should be issued a 
supplemental statement of the case.  The 
appellant and her representative should 
be given an opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


